
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 496
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reauthorize and improve the program
		  authorized by the Apalachian Regional Development Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Appalachian Regional Development Act
			 Amendments of 2008.
		2.Limitation on
			 available amounts; maximum commission contribution
			(a)Grants and other
			 assistanceSection 14321(a) of title 40, United States Code, is
			 amended—
				(1)in paragraph
			 (1)(A) by striking clause (i) and inserting the following:
					
						(i)the amount of the
				grant shall not exceed—
							(I)50 percent of
				administrative expenses;
							(II)at the discretion
				of the Commission, if the grant is to a local development district that has a
				charter or authority that includes the economic development of a county or a
				part of a county for which a distressed county designation is in effect under
				section 14526, 75 percent of administrative expenses; or
							(III)at the
				discretion of the Commission, if the grant is to a local development district
				that has a charter or authority that includes the economic development of a
				county or a part of a county for which an at-risk county designation is in
				effect under section 14526, 70 percent of administrative
				expenses;
							;
				and
				(2)in paragraph (2)
			 by striking subparagraph (A) and inserting the following:
					
						(A)In
				generalExcept as provided in subparagraph (B), of the cost of
				any activity eligible for financial assistance under this section, not more
				than—
							(i)50
				percent may be provided from amounts appropriated to carry out this
				subtitle;
							(ii)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent may be provided from amounts
				appropriated to carry out this subtitle; or
							(iii)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				subtitle.
							.
				(b)Demonstration
			 health projectsSection 14502 of title 40, United States Code, is
			 amended—
				(1)in subsection (d)
			 by striking paragraph (2) and inserting the following:
					
						(2)Limitation on
				available amountsGrants under this section for the operation
				(including initial operating amounts and operating deficits, which include the
				cost of attracting, training, and retaining qualified personnel) of a
				demonstration health project, whether or not constructed with amounts
				authorized to be appropriated by this section, may be made for up to—
							(A)50 percent of the
				cost of that operation;
							(B)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent of the cost of that operation;
				or
							(C)in the case of a
				project to be carried out for a county for which an at-risk county designation
				is in effect under section 14526, 70 percent of the cost of that
				operation.
							;
				and
				(2)in subsection
			 (f)—
					(A)in paragraph (1)
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
					(B)by adding at the
			 end the following:
						
							(3)At-risk
				countiesThe maximum Commission contribution for a project to be
				carried out in a county for which an at-risk county designation is in effect
				under section 14526 may be increased to the lesser of—
								(A)70 percent;
				or
								(B)the maximum
				Federal contribution percentage authorized by this
				section.
								.
					(c)Assistance for
			 proposed low- and middle-income housing projectsSection 14503 of
			 title 40, United States Code, is amended—
				(1)in subsection (d)
			 by striking paragraph (1) and inserting the following:
					
						(1)Limitation on
				available amountsA loan under subsection (b) for the cost of
				planning and obtaining financing (including the cost of preliminary surveys and
				analyses of market needs, preliminary site engineering and architectural fees,
				site options, application and mortgage commitment fees, legal fees, and
				construction loan fees and discounts) of a project described in that subsection
				may be made for up to—
							(A)50 percent of that
				cost;
							(B)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent of that cost; or
							(C)in the case of a
				project to be carried out for a county for which an at-risk county designation
				is in effect under section 14526, 70 percent of that
				cost.
							;
				and
				(2)in subsection (e)
			 by striking paragraph (1) and inserting the following:
					
						(1)In
				generalA grant under this section for expenses incidental to
				planning and obtaining financing for a project under this section that the
				Secretary considers to be unrecoverable from the proceeds of a permanent loan
				made to finance the project shall—
							(A)not be made to an
				organization established for profit; and
							(B)except as provided
				in paragraph (2), not exceed—
								(i)50
				percent of those expenses;
								(ii)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent of those expenses; or
								(iii)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent of those
				expenses.
								.
				(d)Telecommunications
			 and technology initiativeSection 14504 of title 40, United
			 States Code, is amended by striking subsection (b) and inserting the
			 following:
				
					(b)Limitation on
				available amountsOf the cost of any activity eligible for a
				grant under this section, not more than—
						(1)50 percent may be
				provided from amounts appropriated to carry out this section;
						(2)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent may be provided from amounts
				appropriated to carry out this section; or
						(3)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				section.
						.
			(e)Entrepreneurship
			 initiativeSection 14505 of title 40, United States Code, is
			 amended by striking subsection (c) and inserting the following:
				
					(c)Limitation on
				available amountsOf the cost of any activity eligible for a
				grant under this section, not more than—
						(1)50 percent may be
				provided from amounts appropriated to carry out this section;
						(2)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent may be provided from amounts
				appropriated to carry out this section; or
						(3)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				section.
						.
			(f)Regional skills
			 partnershipsSection 14506 of title 40, United States Code, is
			 amended by striking subsection (d) and inserting the following:
				
					(d)Limitation on
				available amountsOf the cost of any activity eligible for a
				grant under this section, not more than—
						(1)50 percent may be
				provided from amounts appropriated to carry out this section;
						(2)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent may be provided from amounts
				appropriated to carry out this section; or
						(3)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				section.
						.
			(g)Supplements to
			 Federal grant programsSection 14507(g) of title 40, United
			 States Code, is amended—
				(1)in paragraph (1)
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
				(2)by adding at the
			 end the following:
					
						(3)At-risk
				countiesThe maximum Commission contribution for a project to be
				carried out in a county for which an at-risk county designation is in effect
				under section 14526 may be increased to 70
				percent.
						.
				3.Economic and energy
			 development initiative
			(a)In
			 generalSubchapter I of
			 chapter 145 of subtitle IV of title 40, United States Code, is amended by
			 adding at the end the following:
				
					14508.Economic and
				energy development initiative
						(a)Projects To Be
				AssistedThe Appalachian
				Regional Commission may provide technical assistance, make grants, enter into
				contracts, or otherwise provide amounts to persons or entities in the
				Appalachian region for projects and activities—
							(1)to promote energy efficiency in the
				Appalachian region to enhance the economic competitiveness of the Appalachian
				region;
							(2)to increase the use of renewable energy
				resources, particularly biomass, in the Appalachian region to produce
				alternative transportation fuels, electricity, and heat; and
							(3)to support the development of regional,
				conventional energy resources to produce electricity and heat through advanced
				technologies that achieve a substantial reduction in emissions, including
				greenhouse gases, over the current baseline.
							(b)Limitation on
				available amountsOf the cost of any activity eligible for a
				grant under this section, not more than—
							(1)50 percent may be provided from amounts
				appropriated to carry out this section;
							(2)in the case of a project to be carried out
				in a county for which a distressed county designation is in effect under
				section 14526, 80 percent may be provided from amounts appropriated to carry
				out this section; or
							(3)in the case of a project to be carried out
				in a county for which an at-risk county designation is in effect under section
				14526, 70 percent may be provided from amounts appropriated to carry out this
				section.
							(c)Sources of
				AssistanceSubject to
				subsection (b), grants provided under this section may be provided from amounts
				made available to carry out this section in combination with amounts made
				available under other Federal programs or from any other source.
						(d)Federal
				ShareNotwithstanding any
				provision of law limiting the Federal share under any other Federal program,
				amounts made available to carry out this section may be used to increase that
				Federal share, as the Commission decides is
				appropriate.
						.
			(b)Conforming
			 amendmentThe analysis for chapter 145 of title 40, United States
			 Code, is amended by inserting after the item relating to section 14507 the
			 following:
				
					
						14508. Economic and energy development
				initiative.
					
					.
			4.Distressed,
			 at-risk, and economically strong counties
			(a)Designation of
			 at-risk countiesSection
			 14526 of title 40, United States Code, is amended—
				(1)in the section
			 heading by inserting ,
			 at-risk, after Distressed; and
				(2)in
			 subsection (a)(1)—
					(A)by redesignating subparagraph (B) as
			 subparagraph (C);
					(B)in subparagraph (A) by striking
			 and at the end; and
					(C)by inserting after subparagraph (A) the
			 following:
						
							(B)designate as
				at-risk counties those counties in the Appalachian region that
				are most at risk of becoming economically distressed;
				and
							.
					(b)Conforming
			 amendmentThe analysis for chapter 145 of such title is amended
			 by striking the item relating to section 14526 and inserting the
			 following:
				
					
						14526. Distressed, at-risk, and
				economically strong
				counties.
					
					.
			5.Authorization of
			 appropriations
			(a)In
			 generalSection 14703(a) of
			 title 40, United States Code, is amended to read as follows:
				
					(a)In
				generalIn addition to amounts made available under section
				14501, there is authorized to be appropriated to the Appalachian Regional
				Commission to carry out this subtitle—
						(1)$87,000,000 for
				fiscal year 2008;
						(2)$100,000,000 for
				fiscal year 2009;
						(3)$105,000,000 for
				fiscal year 2010;
						(4)$108,000,000 for
				fiscal year 2011; and
						(5)$110,000,000 for
				fiscal year
				2012.
						.
			(b)Economic and
			 energy development initiativeSection 14703(b) of such title is
			 amended to read as follows:
				
					(b)Economic and
				energy development initiativeOf the amounts made available under
				subsection (a), the following amounts may be used to carry out section
				14508—
						(1)$12,000,000 for
				fiscal year 2008;
						(2)$12,500,000 for
				fiscal year 2009;
						(3)$13,000,000 for
				fiscal year 2010;
						(4)$13,500,000 for
				fiscal year 2011; and
						(5)$14,000,000 for
				fiscal year
				2012.
						.
			(c)Allocation of
			 fundsSection 14703 of such
			 title is amended by adding at the end the following:
				
					(d)Allocation of
				fundsFunds approved by the
				Appalachian Regional Commission for a project in a State in the Appalachian
				region pursuant to a congressional directive shall be derived from the total
				amount allocated to the State by the Appalachian Regional Commission from
				amounts appropriated to carry out this
				subtitle.
					.
			6.TerminationSection 14704 of title 40, United States
			 Code, is amended by striking 2007 and inserting
			 2012.
		7.Additions to
			 Appalachian region
			(a)KentuckySection
			 14102(a)(1)(C) of title 40, United States Code, is amended—
				(1)by inserting
			 Metcalfe, after Menifee,;
				(2)by inserting
			 Nicholas, after Morgan,; and
				(3)by inserting
			 Robertson, after Pulaski,.
				(b)OhioSection
			 14102(a)(1)(H) of such title is amended—
				(1)by
			 inserting Ashtabula, after Adams,;
				(2)by inserting
			 Mahoning, after Lawrence,; and
				(3)by inserting
			 Trumbull, after Scioto,.
				(c)TennesseeSection
			 14102(a)(1)(K) of such title is amended by inserting Lawrence,
			 Lewis, after Knox,.
			(d)VirginiaSection
			 14102(a)(1)(L) of such title is amended—
				(1)by inserting
			 Henry, after Grayson,; and
				(2)by inserting
			 Patrick, after Montgomery,.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
